


Exhibit 10.25

 

[g261692kki001.gif]

 

June 24, 2009

 

Dear Kathy:

 

It is a pleasure to present this employment contract for you to join the bebe
team. The following details summarize your position, compensation, benefits, and
other pertinent information relative to your employment with bebe stores, inc.

 

1.                                      Term:

 

bebe Stores, Inc. agrees to employ Kathy Lee, and Kathy Lee agrees to be
employed by bebe Stores, Inc beginning as of the effective date and continuing
until the three (3) year anniversary of the effective date, subject to any
earlier termination as described below.  The effective date is considered to be
the date this agreement is signed by Manny Mashouf, Chairman and CEO.

 

2.                                      Position:

 

You will be employed as Chief Merchandising Officer for bebe Retail. You will be
based in our Los Angeles Design Studio and will have direct responsibility for
bebe Merchandising, bebe Design. Additionally, after 90 days, you will assume
responsibility for bebe Retail Planning. Your start date will be Wednesday,
June 24th. , 2009. You will be reporting to Manny Mashouf, Chairman and Chief
Executive Officer.

 

3.                                      Sign-On Bonus:

 

Upon mutual execution of this offer, you will be paid a sign-on bonus in the
gross amount of $323,142.35 (net amount after accounting for applicable taxes
and withholdings is $200,000) (“Sign-On Bonus”). The net amount is to be repaid
by you to the Company in full if prior to your 3-year anniversary from the
effective date of this agreement you resign or you are separated from the
company for “Cause” (as defined below).

 

4.                                      Compensation:

 

We are offering you the following compensation package:

 

a.                                       Base Salary:

 

Your base salary will be $450,000.00 per year.  Salaries are earned and paid in
bi-weekly increments.

 

b.                                      Bonus:

 

You will be eligible to participate in the 40% pool of, and per the terms of,
the bebe discretionary bonus plan.  If achieved, bonus earned per the plans
terms will be prorated based on your hire date. To be eligible, you must be
employed at the time of bonus pay out. While you will be eligible to receive up
to 40% base salary as part of the discretionary plan, $135,000 of this amount
(before taxes and other withholdings ) will be guaranteed in each of bebe’s
fiscal years 2010, 2011 and 2012, subject to the employment requirement stated
in the previous sentence, and is payable when each fiscal year annual company
bonuses are paid.

 

c.                                       Stock Options:

 

I. Time Vest Options:

 

After acceptance of this offer and subject to approval by the board of
directors, you would receive an option to purchase 200,000 shares of bebe common
stock, subject to vesting and other standard provisions of the company’s 1997
Stock Plan, as amended.  The Grant Date and consequently the Fair Market Value
(FMV) or price, would be set as of the 15th of the month following the month of
your date of hire.  In the event that the 15th is a weekend or trading holiday,
the following trading day shall determine price/grant date.

 

400 Valley Drive Brisbane, CA  94005      Telephone 415.657.4472        Fax
415.657.4445

 

--------------------------------------------------------------------------------


 

 

II. Time Based Restricted Stock Units (TBRSU’s):

 

Subject to (a) Board approval and (b) the terms of the Company’s Stock Option
Plan, you will be granted a tranche of Time Based Restricted Stock Units
(“TBRSU”) on your date of hire in the gross amount of $125,000; the number of
TBRSU’s granted and the Fair Market Value (“FMV”) of said stock shall be
calculated at the closing price on your hire date.  No TBRSU’s shall vest until
the end of fiscal year 2010. Additionally, on the respective one (1) year and
two (2) year anniversary of your hire date, you will be granted a tranche of
TBRSU’s in the gross amount of $125,000; the respective number of TBRSU’s
granted and the FMV of the stock shall be calculated at the closing price of
your corresponding 1st and 2nd anniversary dates.  Each post-hire grant of
TBRSU’s shall not vest until one year from grant or until the end of fiscal
years 2011 and 2012, respectively.

 

5.                                      Benefits:

 

a.                                       Employee Stock Purchase Plan:

 

You will be eligible to participate in the Employee Stock Purchase Plan.

 

b.             bebe Benefits Plan:

 

I.              You will be eligible to participate in the bebe Benefits Plan. 
You will be subject to the group program’s terms and provisions, limitations,
exclusions, and the company’s eligibility requirements, which will be explained
to you during the benefits orientation.

 

II.          For bebe executives, paid time off (PTO) is discretionary and will
not be accrued. The opportunity to take PTO is contingent upon the executive’s
workload and ability to manage their schedule. As such, you will be eligible to
take a maximum of 18 days of PTO per year.

 

6.                                      At-Will Employment:

 

bebe stores, inc.’s employment relationship with employees is an “at-will”
arrangement where the employment relationship is voluntary and based on mutual
consent.  You may leave your employment at any time, and bebe stores, inc.
reserves the right to terminate your employment at any time, with or without
cause.  Nothing said to you or promised to you by anyone other than a specific,
written agreement signed by the Chief Executive Officer of the company will
change this at-will arrangement

 

7.                                      Company Policies:

 

As an employee of bebe stores, inc., you will be subject to and required to
adhere to all of the company’s policies and procedures pertaining to its
employees.  This includes all policies relating to standards of conduct,
conflicts of interest, and compliance with the company’s rules and regulations.

 

8.                                      Arbitration Agreement: You agree that if
any disputes should arise between you and bebe stores, inc. (including claims
against its employees, officers, directors, shareholders, agents, successors and
assigns) relating or pertaining to or arising out of your employment with bebe,
the dispute will be submitted exclusively to binding arbitration before a
neutral arbitrator.  This means that disputes will be decided by an arbitrator
rather than a court or jury, and that both you and bebe stores, inc. waive our
rights to a court or jury trial.  You understand that the arbitrator’s decision
will be final and exclusive, and cannot be appealed.

 

You agree that all disputes between you and bebe stores, inc. are covered by
this Arbitration Agreement to the fullest extent permitted by law.  This
includes claims for wrongful discharge, discrimination, harassment, and any
injury to your physical, mental, or economic interests.  Also, you agree that
all disputes are covered by this Arbitration Agreement whether based on claimed
violations of statutory, contractual, or common law rights.

 

Disputes between you and bebe stores, inc. that are not covered by this
Agreement include claims for unemployment insurance or workers’ compensation,
and claims under the National Labor Relations Act or those heard exclusively by
the Labor Commissioner. 

 

2

--------------------------------------------------------------------------------


 

This Agreement does not interfere with either party’s right to pursue a
provisional remedy in court pursuant to California Code of Civil Procedure,
section 1281.8.

 

The arbitration shall be conducted in accordance with the rules set forth in the
Code of Civil Procedure, section 1280 and following (and any successor
statute).  The parties may engage in discovery pursuant to C.C.P. 1283.05.  They
have the right to be represented by an attorney or representative of their
choosing.  The arbitrator’s decision will be rendered in writing, and shall
provide the legal and factual basis for the decision.  This agreement to
arbitrate survives the termination of your employment with bebe.  The arbitrator
shall have the authority to award all remedies that would otherwise be available
under applicable law in court, but no more than that, with respect to the claims
in question.  In addition, the parties agree to share equally in paying the
arbitrator’s fees and expenses, as well as the cost, if any, of the room where
the arbitration hearing is conducted.  However, each party shall pay their own
attorneys’ fees; except the arbitrator shall have the authority to award
reasonable attorneys’ fees and costs to the prevailing party where allowed by
statute.

 

9.                                      Work Eligibility Documents:

 

As a condition of your employment with bebe stores, inc., you will be required
to provide evidence of your identity and eligibility for employment in the
United States.  It is required that you bring the appropriate documentation with
you at the time of employment.  The required documentation is enclosed with this
letter.

 

10.                               Termination Prior to Expiration of term and
effects of such termination:

 

Notwithstanding any other provisions of this Agreement, Employer shall have the
right to terminate Employee’s employment under this Agreement at any time prior
to the expiration of the Term for any of the following:

 

(i) For “cause”, upon the determination by Manny Mashouf  (or in the case of
Mr. Mashouf’s absence, the Employer’s Board of Directors) that “cause” exists
for the termination of the employment relationship. The term “cause” shall mean
[a] Employee’s gross negligence or willful misconduct in the performance of the
duties and services required of Employee pursuant to this Agreement; [b]
Employee has been convicted of a felony; [c] Employee has willfully refused
without proper legal reason to perform the duties and responsibilities required
of Employee under this Agreement which remains uncorrected for thirty (30) days
following written notice to Employee by Employer of such breach; [d] Employee’s
involvement in a conflict of interest which is defined as any direct or indirect
interest in, connection with, or benefit from any outside activities,
particularly commercial activities, which interest might in any way adversely
affect Employer or any of its divisions, or involves a possible conflict of
interest determined by the company and for which Employer makes a determination
to terminate the employment of Employee which remains uncorrected for thirty
(30) days following written notice to Employee by Employer of such breach; [e]
Employee has willfully engaged in conduct that Employee knows or should know is
materially injurious to Employer, or any of their respective divisions; [f]
Employee’s material breach of any material provision of this Agreement or
corporate code or policy which remains uncorrected for thirty (30) days
following written notice to Employee by Employer of such breach, or [g] Employee
violates the Foreign Corrupt Practices Act or other applicable United States
law.  It is expressly acknowledged and agreed that the decision as to whether
“cause” exists for termination of the employment relationship by Employer is
delegated to Manny Mashouf (or in the case of Mr. Mashouf’s absence, to the
Employer’s Board of Directors). If Employee disagrees with the decision reached
by Mr. Mashouf (or the Board, if applicable), the dispute will be limited to
whether Mr. Mashouf (or the Board, if applicable) reached the decision in good
faith;

 

(ii) for any reason not stated in Section 10(i), (iii) or (iv), including
without cause;

 

(iii) upon Employee’s death; or

 

(iv) upon Employee’s becoming disabled so as to entitle Employee to benefits
under bebe’s long-term disability plan or, if Employee is not eligible to
participate in such plan, then Employee is permanently and totally unable to
perform Employee’s duties for Employer as a

 

3

--------------------------------------------------------------------------------


 

result of any medically determinable physical or mental impairment as supported
by a written medical opinion to the foregoing effect by a physician selected by
Employer.

 

10.1 The termination of Employee’s employment by Employer prior to the
expiration of the term shall constitute a termination “for Cause” if made
pursuant to Section 10(i), (iii) or (iv). The effect of such termination is as
follows:

 

(i) If Employee’s employment hereunder shall be terminated by Employer for Cause
prior to expiration of the Term, all future compensation to which Employee is
entitled and all future benefits for which Employee is eligible shall cease and
terminate as of the date of termination.  Employee shall be entitled to pro rata
salary through the date of such termination, but Employee shall not be entitled
to any individual bonuses or individual incentive compensation not yet paid or
vested at the date of such termination.

 

(ii) Upon termination of the employment relationship as a result of Employee’s
death, Employee’s heirs, administrators, or legatees shall be entitled to
Employee’s pro rata salary through the date of such termination, but Employee’s
heirs, administrators, or legatees shall not be entitled to any individual
bonuses or individual incentive compensation not yet paid or vested to Employee
at the date of such termination.

 

(iii) Upon termination of the employment relationship as a result of Employee’s
incapacity, Employee shall be entitled to his or her pro rata salary through the
date of such termination, but Employee shall not be entitled to any individual
bonuses or individual incentive compensation not yet paid or vested to Employee
at the date of such termination.

 

(iv) Upon a resignation or abandonment or other termination of the employment
relationship by Employee prior to expiration of the Term (“Voluntary
Termination”), all future compensation to which Employee is entitled and all
future benefits for which Employee is eligible shall cease and terminate as of
the date of termination.  Employee shall be entitled to pro rata salary through
the date of such termination, but Employee shall not be entitled to any
individual bonuses or individual incentive compensation not yet paid or vested
at the date of such termination.

 

11.                               Severance:

 

In the event that the company terminates under Section 10(ii) prior to the
expiration of this term, you will be entitled to receive, as your sole
compensation, consideration and benefit, base salary continuation (payable on
the company’s normal pay schedule) for the remaining term of this employment
agreement and any unpaid portion of bonuses that would have been guaranteed
(i.e. $135,000, amount prior to taxes and other standard withholdings) for the
years during the original 3 year term and is payable when each fiscal year
annual company bonuses are paid. You will also vest immediately only in the
TBRSU’s granted in the year which you are terminated and subsequent TBRSU’s are
forfeited; additionally any unvested options will not vest.

 

12.                               Change of Control:

 

If there is a change in a majority ownership and Manny Mashouf, Chairman and CEO
is no longer employed or affiliated with bebe Stores, Inc. and subsequently your
employment is terminated as a result, or the new ownership does not assume
responsibility for this employment agreement, you will be entitled to receive,
as your sole compensation, consideration and benefit, base salary for the
remaining term of this employment agreement payable immediately and any unpaid
portion of bonuses that would have been guaranteed (i.e. $135,000 less taxes and
other applicable withholdings) for the years in the original 3 year term, which
is payable immediately. You will also vest immediately in the TBRSU’s granted in
the year which you are terminated. You will also be granted and vest immediately
in a tranche of TBRSU’s in the gross amount equal to either $125,000 or $250,000
depending on if 1 or 2 years  remain in the original term (the respective number
of TBRSU’s granted and the FMV of the stock shall be calculated at the closing
price of your termination date).  Any unvested options will not vest.

 

4

--------------------------------------------------------------------------------


 

This offer letter supersedes any prior discussions, agreements, understandings,
offers or statements made to you during the interview process.  This offer
letter, referenced materials, and the Arbitration Manual represent the entire
agreement regarding your position with bebe.  If you are in agreement with the
provisions of this employment offer, please sign, date, and return the original
of this letter to the Human Resources Department, acknowledging your
understanding and acceptance; retain a copy for your records.

 

We are excited about you joining the team at bebe stores, inc., and I look
forward to working with you.

 

ACKNOWLEDGEMENT AND ACCEPTANCE

 

My signature below acknowledges my understanding and acceptance of bebe stores,
inc. offer of employment subject to the terms and conditions set forth in this
letter.

 

 

/s/ Kathy Lee

 

6/24/09

Kathy Lee

 

Date

 

 

 

 

 

 

/s/ Manny Mashouf

 

6/24/09

Manny Mashouf, Chairman & CEO

 

Date

 

cc:    Louis Leidelmeyer, Human Resources

 

5

--------------------------------------------------------------------------------
